OPINION — AG — THE LEGISLATURE MAY NOT IMPOSE UPON THE OFFICE OF SUPERINTENDENT OF PUBLIC INSTRUCTION ELIGIBILITY REQUIREMENTS WHICH ARE ADDITIONAL TO OR DIFFERENT TO THOSE PRESCRIBED BY THE OKLAHOMA CONSTITUTION, ARTICLE VI, SECTION 3 (SCHOOL, DUTIES AND JURISDICTION, STATE DEPARTMENT OF EDUCATION, STATE OFFICERS AND EMPLOYEES) CITE: ARTICLE III, SECTION 1, ARTICLE V, SECTION 11, ARTICLE VI, SECTION 19, ARTICLE VII, SECTION 9, 19 O.S. 1974 Supp., 215.8 [19-215.8], 70 O.S. 1971, 1-105 [70-1-105](C), 70 O.S. 1974 Supp., 2-102 [70-2-102], (JOHN F. PERCIVAL)